DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 1 December, 2020. The amendments have been entered, and accordingly, claims 1-20 remain pending, wherein claims 11-20 were previously withdrawn from further consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZIFFERER (US 5,251,693).
As to claim 1, ZIFFERER discloses a heat exchanger (abstract), comprising:
a shell(e.g., combination of 11, 12, and 13);
e.g., 30 and any other tubes disclosed) disposed in the shell (see at least figure 1), comprising at least one tube (e.g., 30 or any other tubes of other embodiments disclosed);
wherein the shell has a pair of end sections (e.g., 12 and 13) having a first and a second diameter (e.g., general width at the end sections, 12 and 13, shown in figure 1) and a central section (e.g., 234) extending between the end sections having a third diameter (e.g., general width at central section, 234) that is less than each of the first diameter and second diameter (in view of figure 7, wherein the end sections, 212 and 213, are joined to an exterior of an outer shell, 211, via intermediate connection to the tube plates, 218/220. The shell of the heat exchanger, 234, is provided at an interior surface of the outer shell, 211, such that this would provide that the diameter of the end sections necessarily would need to be larger then the central section diameter of the shell); and
wherein the tube has a pair of end sections (e.g., 31/32 or any other end sections of tubes disclosed; col.7, lines 9-15) having a first diameter (col.5, lines 16-65; col.8, lines 37-39) and a central section (e.g., intermediate body portion, sometimes denoted as the enlarged portion, of the tubes between the reduced end portions as explain in all embodiments of ZIFFERER) extending between the end sections having a diameter that is greater than the first diameter (col.5, lines 16-65; col.8, lines 37-39).

As to claim 2, ZIFFERER discloses wherein each end section of the tube has a circular cross section(col.5, lines 16-65) and the central section of the tube has a rectangular cross-section(col.7, line 64-col.8, line 11) configured to provide a counter current flow through the heat exchanger (abstract).

	As to claim 3, ZIFFERER discloses wherein each end section of the tube has a circular cross-section (col.5, lines 16-65) and the central section of the tube has a star shaped cross-section(see figures 3, 5-6, or 8-9).

	As to claim 4, ZIFFERER discloses wherein the central section of the tube comprises a plurality of concave channels formed on an outer surface thereof (see figures 3, 5-6, 8-9, and 10-11).

	As to claim 5, ZIFFERER discloses wherein the tube assembly comprises a plurality of tubes (e.g., 30, 130, 230), and wherein each tube of the tube assembly contacts another tube of the tube assembly (col.8, lines 39-41).

As to claim 8, ZIFFERER discloses wherein the shell includes multiple points (e.g. 22, 26) along a circumference for entry or exit of a flow of fluid (col.4, lines 54-62).

As to claim 9, ZIFFERER discloses wherein the tube assembly comprises a plurality of tubes (e.g., 30, 130, 230), and wherein each tube of the tube assembly have substantially the same shape when viewed from a cross section cut across the central section (see figures 2-3, which show the central cross sectional shape of each of the tubes, 30).

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZIFFERER (US 5,251,693).
As to claim 1, ZIFFERER discloses a heat exchanger (abstract), comprising:
a shell(e.g., combination of 234 with 212 and 213);
a tube assembly(e.g., 230 or any other tubes of other embodiments disclosed) disposed in the shell (see at least figure 7), comprising at least one tube (e.g., 230 or any other tubes of other embodiments disclosed);
wherein the shell has a pair of end sections (e.g., 212 and 213) having a first and a second diameter (e.g., general width at the end sections, 212 and 213 shown in figure 7) and a central section (e.g., 234) extending between the end sections having a third diameter (e.g., general width at central section, 234) that is less than each of the first diameter and second diameter (in view of figure 7, wherein the end sections, 212 and 213, connect to an exterior of an outer shell, 211, which houses the shell,234 at the central section, which provides that the diameter necessarily would need to be larger than the central section diameter to enable the end sections to form around the central section as shown); and
wherein the tube has a pair of end sections (e.g., 231 and 232 or any other end sections of tubes disclosed; col.7, lines 9-15) having a first diameter (col.5, lines 16-65; col.8, lines 37-39) and a central section (e.g., intermediate body portion, sometimes denoted as the enlarged portion, of the tubes between the reduced end portions as explain in all embodiments of ZIFFERER) extending between the end sections having a diameter that is greater than the first diameter (col.5, lines 16-65; col.8, lines 37-39).

As to claim 10, ZIFFERER discloses further comprising an outer shell(e.g., 211) configured to receive the shell and the tube assembly(see figure 7-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over ZIFFERER(US 5,251,693).
	As to claim 6, ZIFFERER discloses wherein a plurality of channels are formed between the central sections of the tubes (see figure 10 and 11 at spaces between contacting tubes where no filler is provided).
	However, ZIFFERER does not explicitly disclose wherein the channels formed are square in shape, even though it is disclosed throughout ZIFFERER that the central section of the tube shape and shell shape are changed as necessary to improve fluid flow around the nested tubes by employing various geometric shapes surrounding the tubes and within the exterior of the contacted tubes (col.3, lines 29-53).
It would have been obvious for one having ordinary skill in the art to provide square channels between the tubes along the central section, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). This determination was held by the courts over a design of a nursing container having sections which are generally spherical in configuration, but are somewhat less than hemispherical in extent. The courts noted that the claimed invention distinguished over the prior art (Martzen US 554,071) only in reciting “less than a hemisphere”, but that the configuration of the container is a “mere matter of choice" not significantly novel over the prior art. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, ZIFFERER to incorporate square channels along the exterior of the central tube structure, dependent upon, not only a design choice, but upon on improving the heat transfer and fluid flow around the heat exchange tubes (col.3, lines 29-32). Further, note that in the instant application, paragraph 58, the Applicant has not disclosed any criticality for the claimed limitations, but "in other embodiments tube 130 may include cross-sectional geometries having other shapes such as triangles, pentagons, hexagons, circles, and stars", which further suggests that the resulting channels between the tubes would be a result of the outer exterior shape of the tubes, which include other shapes than square.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ZIFFERER(US 5,251,693), in view of BARCHET (US 3,031,388).
As to claim 7, ZIFFERER discloses a plurality of channels(e.g., 37 and 39) formed between the central sections of the plurality of tubes (as shown in figure 3; col.5, lines 48-57). However, ZIFFERER does not further disclose wherein the cross-section area inside the central section of each tube an in the formed channels are substantially the same.
BARCHET, however, is within the field of endeavor employing design characteristics of a heat transfer structure via tube bundles, such that a coolant inside and outside of a tube bundle (col.6, lines 50-51). BARCHET teaches that optimum heat transfer requires the bulk flow velocity and bulk flow temperature to be the same internally and externally to the tubes (col.6, lines 3-5). This is obtained by requiring the cross-section of the flow path inside and outside of the tubes to be equal (col.6, lines 54-56). As the general goal of heat exchangers is to obtain the optimum heat transfer among fluids flowing along the interior and exterior of tube bundles, one having ordinary skill within the art would have found that providing equal interior and exterior cross-sections to be the same would provide optimum heat transfer among the fluids flowing within and surrounding the tube bundle. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify ZIFFERER, in view of BARCHET, to provide that the cross sectional area within and around the tubes (e.g., the tube’s cross-sectional area and the cross-sectional area of the channels formed exterior to the tubes) are equal in cross-sectional area to obtain optimum heat transfer (col.6, lines 50-51).

Response to Arguments
Applicant's arguments filed 1 December, 2020 have been fully considered but they are not persuasive. 
As to pages 7-8, the Applicant argues that ZIFFERER does not disclose the different diameters along the shell, as claimed. However, the Examiner disagrees, in view of the Examiners new interpretation of the shell of the heat exchanger of ZIFFERER. The Examiner agrees that ZIFFERER fails to disclose a difference in diameter explicitly, or that the shell, as originally cited being only 11 or 234 (rejection of claim 1 and rejection of claims 1 and 10), provides a difference in diameter. However, the shell can be interpreted to incorporate the end sections of the heat exchanger, 11/12 or 212/213, which do extend around an exterior of the central section of the shell, 11 or 234, so as to provide that the diameter would necessarily need to be larger than the central section to provide such connection. Therefore, the Examiner provides the rejection herein, in view of this interpretation, and is not persuaded to Applicant’s assertions of patentability.
At pages 8-10, the Applicant argues that ZIFFERER teaches away from using square conduits, due to the recitation of corrugations, and therefore teaches away from a plurality of square channels formed between the central sections of the plurality of tubes. However, the Examiner, respectfully, disagrees with Applicant’s assertion. First, “Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102." MPEP §2131.05. More so, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”, and “Furthermore, ‘[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….’”. MPEP §2123-II.  In this case, the examples and disclosure provided by ZIFFERER does not criticize, discredit, or otherwise discourage the solution claimed,i.e., the channels between tubes being square. As, the Applicant fail to have criticality for the central channels being square and ZIFFERER fails to provide any evidence to teach away from such a configuration, it would be of the ordinary skill of the art to provide a change in shape of the channel’s between the tubes as a mere matter of design choice.  Due to this, the Examiner is not persuaded by Applicant’s assertions of ZIFFERER teaching away nor the patentability of claim 6, and therefore, maintains the rejection of claim 6, as being obvious in view of ZIFFERER.
As to pages 10-12, Applicant asserts ZIFFERER fails to disclose the same, or substantially same, cross-sectional area between the tubes and the channels formed between the tubes. The Examiner agrees, ZIFFERER fails to provide a recitation related to the cross-sectional area between the two areas, as now claimed. However, the Examiner has found that it is known within the heat exchanger arts that the cross-sectional area between the tubes cross-section and the channels cross-section formed between tubes should be the same for optimal heat transfer, as taught by BARCHET. In view of this new ground(s) rejection, necessitated by the amendment of claim 7, the Examiner maintains that the claimed invention is unpatentable, in view of the prior art (i.g., ZIFFERER, in view of BARCHET). To this end, the Examiner is not persuaded by the Applicant’s assertions of patentability of claim 7, and has provided the rejection herein.
As to pages 12-13, Applicant asserts that the claim is allowable, in view of ZIFFERER only teaching one single inlet and outlet, and due to this does not disclose the claimed invention. However, the Applicant is claiming, “wherein the shell includes multiple points along a circumference for entry or exit of a flow of fluid”, which is different than what the Applicant is alleging the claims encompass. The claim, under broadest reasonable interpretation, provides that there are multiple points, which could be inlets or outlets, along the shells circumference, such that the two conduits, 22 and 26, of ZIFFERER, which one is an inlet and one is an outlet, provides that there are multiple points along the circumference. To this end, the Examiner is not persuaded by the assertions made by the Applicant, as the claim is not commensurate with the arguments of the Applicant that there need to be more than one inlet and more than one outlet. See MPEP §2145-VI. It will be noted, though, that if the Applicant were to provide such recitations that more than one inlet and more than one outlet were to be provided along the circumference, that providing ZIFFERER with such would be seen as a mere duplication of parts, well within the ordinary skill of those within the art.
As to page 14-15, Applicant asserts that each tube of ZIFFERER along a cross-sectional cut of the central section do not have substantially the same shape. However, the Examiner disagrees with Applicant’s assertions. Applicant provided annotated figure 3 of ZIFFERER, and points to different corrugated sections to provide evidence of such allegations. However, the Applicant is not correct when looking at the disclosure of ZIFFERER. Particularly, the tubes of ZIFFERER were cited as being, at least, 30. It is disclosed within ZIFFERER, that the central sections of the tubes, are each corrugated, and the tubes each have a wall, 36 (col.5, lines 16-65). This would provide that the Applicant is pointing to two different sections of the same tube, and therefore, not persuasive to any evidence that the tubes have a different shape. More so, looking at figure 3, each tube is provided with the same 6-sided corrugations, and it is provided that each of the tubes are formed by the same method in column 5, lines 16-40, such that the tubes would each be provided with the same shape at the cross-sectional cut of the central section.  To this end, the Examiner is not persuaded by the Applicant’s assertions of patentability of claim 9, and maintains the rejection herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AGEE (US 9,067,289 B2) shows a difference in diameter of a shell of a shell and tube heat exchanger, similar to that being claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/18/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763